Citation Nr: 1403928	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus from December 3, 1988 to April 27, 2009, and to a rating excess of 40 percent from April 28, 2009 forward.

2.  Entitlement to an initial compensable rating for carpal tunnel syndrome of the right upper extremity with peripheral neuropathy from March 17, 1993 to March 18, 2004, and to a rating in excess of 30 percent from March 19, 2004 forward.  

3.  Entitlement to an effective date prior to December 3, 1988, for an award of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and August 2006 rating decisions of the Department of Veterans Affairs (VA).  A brief discussion of the procedural history is warranted in order to clarify the issues on appeal.

In August 2001, the RO awarded the Veteran service connection for diabetes mellitus and assigned a 20 percent rating, effective from July 9, 2001.  In February 2002, the RO assigned an earlier effective date of May 8, 1990 for the award of service connection for diabetes mellitus.  The 20 percent rating was confirmed.  

In August 2004, the RO assigned an earlier effective date of December 3, 1988 for the award of service connection for diabetes mellitus.  The 20 percent rating was confirmed.  The Veteran was notified of this decision and of his appellate rights by letter dated September 8, 2004.  New and material evidence concerning the severity of the Veteran's diabetes mellitus was received within one year of this decision, including a statement from John N. Larrimer, M.D., dated February 21, 2005.  See 38 C.F.R. § 3.156(b).  

In August 2006, the RO denied entitlement to a rating in excess of 20 percent for diabetes mellitus.  The RO also denied entitlement to an effective date earlier than  December 3, 1988 for the award of service connection for diabetes mellitus.  Further, the RO awarded service connection for carpal tunnel syndrome of the right upper extremity with peripheral neuropathy, rated as noncompensable from March 17, 1993 to March 18, 2004, and as 30 percent disabling from March 19, 2004 forward.  The Veteran was notified of this decision and of his appellate rights by letter dated September 6, 2006.  

In December 2006, the Veteran submitted a notice of disagreement with the ratings assigned for his diabetes mellitus and for carpal tunnel syndrome of the right upper extremity with peripheral neuropathy.  He also appeared to disagree with the denial of his claim for an earlier effective date for the award of service connection for diabetes mellitus.  

In October 2009, the RO in Newington, Connecticut granted a 40 percent rating for diabetes mellitus effective from April 28, 2009.  The matter has since been adjudicated by the RO in Cleveland, Ohio.

Although the RO has characterized the Veteran's claim as entitlement to an effective date prior to April 28, 2009, for a 40 percent rating for diabetes mellitus, in view of the above history, the Board finds that the Veteran's claim is more properly characterized as a staged rating, as set forth on the title page.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2012.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, in December 2006 the Veteran disagreed with the August 2006 rating decision that denied entitlement to an effective date prior to December 3, 1988, for an award of service connection for diabetes mellitus and awarded service connection for carpal tunnel syndrome of the right upper extremity with peripheral neuropathy, rated as noncompensable from March 17, 1993 to March 18, 2004, and as 30 percent disabling from March 19, 2004 forward.  Accordingly, the Veteran has initiated the appellate review process of the August 2006 decision, and a statement of the case (SOC) must be issued.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the claim for a higher rating for diabetes mellitus, the Veteran's VA and private treatment records should be obtained on remand and he should be afforded a current VA examination, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Columbus, Ohio VA treatment facility, dated from December 1988 to April 2009 and from February 2011 to present.

2.  Make arrangements to obtain the Veteran's treatment records from Allen Tucker, M.D., William Reynolds, M.D., William Morris, M.D., and John Larrimer, M.D., dated since December 1988. 

3.  After the above has been accomplished, schedule the Veteran for appropriate VA examination to determine the current severity of his diabetes mellitus.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.

All manifestations of the Veteran's diabetes mellitus should be identified.  A complete rationale must be provided for all opinions offered.
 
4.  Provide the Veteran with a Statement of the Case addressing the issues of entitlement to a compensable rating for carpal tunnel syndrome of the right upper extremity with peripheral neuropathy from March 17, 1993 to March 18, 2004, and to a rating in excess of 30 percent from March 19, 2004 forward; and entitlement to an effective date prior to December 3, 1988, for an award of service connection for diabetes mellitus.  If the benefits sought are not granted, the Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal.  If a timely substantive appeal is not filed, the issue should not be certified to the Board.

5.  Readjudicate the claim for entitlement to a rating higher than 20 percent for diabetes mellitus from December 3, 1988 to April 27, 2009, and to a rating excess of 40 percent from April 28, 2009 forward, in light of all the evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

